Citation Nr: 0818730	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-32 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
arthritis. 

2.  Entitlement to a nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral knee arthritis and that 
denied entitlement to a nonservice-connected pension. 


FINDINGS OF FACT

1.  The veteran's bilateral knee arthritis first manifested 
many years after service, and is not related to an injury in 
service or any other aspect of service.  

2.  The veteran performed active military service for greater 
than 90 days during a period of war and is over 65 years of 
age. 

3.  The maximum annual rate for an improved pension in effect 
in July 2003 for a veteran with one dependent was $12,692.00.   
The veteran's annualized family income minus unreimbursed 
medical expenses was $14,312.00.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee 
arthritis have not been met. 38 U.S.C.A. § 1101, 1110, 1112 
(West 2002); 38 U.S.C.A. § 3.303, 3.304, 3.307, 3.309 (2007). 

2.  The criteria for payment of a nonservice-connected 
pension have not been met.  38 U.S.C.A. § 1513, 1521, 5312 
(West 2002); 38 C.F.R. § 3.3, 3.23, 3.271-75 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO sent correspondence in August 2003 which informed the 
veteran of the information and evidence required to 
substantiate the claims and which also informed him of the 
information and evidence VA was to provide and which the 
veteran was to provide.  While the letter did not explicitly 
ask that the appellant provide any evidence in his possession 
that pertains to the claims, he was advised of the types of 
evidence that could substantiate his claims and to ensure 
that VA receive any evidence that would support the claims.  
Logically, this would include any evidence in his possession.  
Accordingly, the Board concludes that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) were satisfied.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided in August 2003 did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's service 
connection claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   After 
multiple requests to the National Personnel Records Center 
and to the veteran for service medical records, Surgeon 
General Office reports, and sick call reports for the 
veteran's unit, the only records recovered were a December 
1950 induction physical examination and a January 1953 
discharge physical examination including a dental 
examination.  The veteran reported that he had been 
hospitalized in France in service for symptoms unrelated to 
knee arthritis.  Records of this treatment could not be 
obtained.  Other service records, if any, were reported to 
have been destroyed in a fire.  The veteran was informed of 
the results of the search in correspondence in March 2004.  
VA has obtained all other relevant, identified, and available 
evidence.  VA has obtained VA and private outpatient 
treatment records but has not obtained an examination of the 
knees for reasons provided below.  Therefore, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in an Army engineering unit including 
service in Germany.  He contends that his bilateral knee 
arthritis was the result of prolonged exposure to cold during 
the operation of a pneumatic hammer in service.  He also 
contends that he is entitled to a nonservice-connected 
pension.  



Bilateral Knee Arthritis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

In a January 1953 discharge physical examination, a military 
physician noted no abnormalities of the lower extremities or 
feet and no history of injury or chronic diseases.  The 
veteran sought VA treatment in February 1955 for 
genitourinary symptoms, but there were no noted symptoms, 
examination, or treatment of the knees.  

In a July 2003 claim, the veteran did not provide the date 
his knee disability first manifested or the dates and names 
of providers of treatment for knee arthritis.  VA obtained 
outpatient treatment records from a private physician for 
treatment from 1977 to 2002.  The records showed treatment 
for diseases other than knee arthritis.  The earliest record 
of treatment of the knees was by a private primary care 
physician in March 2000.  The physician noted the veteran's 
reports of "some pain in the left knee."  The physician did 
not note any history of injury or etiology of the pain and 
did not indicate that any X-rays were obtained.  He diagnosed 
osteoarthritis of the left knee and prescribed medication.  
In August 2000, the physician noted osteoarthritic changes 
bilaterally but again did not refer to any X-ray images.  In 
March 2002, the physician treated the veteran for a minor 
shoulder injury that was sustained while exercising on a 
rowing machine.   

In August 2003, a VA examiner noted that the veteran 
experienced crepitation in both knees and was taking a 
prescription medication for arthritis.  The examiner also 
noted that the veteran had never been hospitalized, undergone 
surgery, or had sustained any major injuries.  Subsequent VA 
outpatient records through December 2004 showed continued use 
of medication and that the veteran's degenerative joint 
disease was stable.  In May 2005, a VA physician stated that 
the veteran had prostate cancer with on-going chemotherapy, 
recurrent pneumonia, thrombocytopenia, diabetes, and 
degenerative joint disease.  The physician stated that the 
veteran could not perform work that required lifting more 
than 15 pounds, stooping, prolonged standing, or walking 
greater than 50 feet.  

The Board concludes that service connection for bilateral 
knee arthritis is not warranted.  The earliest competent 
medical evidence of a chronic degenerative joint disease was 
in March 2000, decades after service.  The Board acknowledges 
the veteran's lay statements that he operated a pneumatic 
hammer in cold weather for extended periods of time in 
service.  The veteran's statements are credible in that they 
are consistent with the location and nature of his service.  
It is noted that the veteran did not state that this activity 
caused an injury at the time or that he ever sought treatment 
for any injury later in service.  A discharge physical 
examination was obtained that showed no history of injury or 
manifestation of a chronic disease in service.  Although the 
veteran holds a firm conviction that his use of a pneumatic 
hammer caused knee arthritis, as a lay person the veteran 
does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not 
probative as to the etiology of his current knee symptoms.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

Here, there is competent medical evidence of a current 
disability, but there is no competent evidence indicating 
that the veteran's construction duties and exposure to cold 
caused an injury or a chronic disease.  Therefore, in the 
absence of any indication that current arthritis is related 
to service, a VA examination is not necessary to decide the 
claim.  

The weight of the credible evidence demonstrates that the 
veteran's current bilateral knee arthritis first manifested 
many decades after service and is not related to any aspect 
of service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Nonservice-connected Pension

A pension is payable to veterans of a period of war because 
of nonservice-connected disability or age.  Basic entitlement 
exists if the veteran served in the active military, naval, 
or air service for 90 days or more during a period of war (or 
other criteria not applicable in this case); is 65 years of 
age or older; and meets certain net worth and annual income 
requirements.  38 U.S.C.A. § 1513, 1521; 38 C.F.R. § 3.3.  

Annual income of the veteran and dependent spouse must not 
exceed the annual pension rate specified in 38 U.S.C.A. 
§ 5312, increased from time to time as published in the 
Federal Register.  38 C.F.R. § 3.3, 3.23.  Income includes 
payments of any kind from any source during a twelve month 
annualization period except for exclusions including 
unreimbursed medical expenses in excess of five percent of 
the pension rate.  38 C.F.R. § 3.271, 3.272.  

Service personnel records showed that the veteran served on 
active duty for greater than 90 days during the Korean 
Conflict, a period of war.  The records also showed that the 
veteran was born on June [redacted], 1929.  The RO received the 
veteran's claim for pension in July 2003.  Therefore, at the 
time of the claim, the veteran was older than 65 years of 
age.  The record shows that the veteran is married with no 
dependent children.

The maximum annual rate of payment of an improved pension 
under 38 U.S.C.A. § 5312 for a veteran with one dependent 
effective at the time of claim was 
$12, 692.00.  To be deductible, unreimbursed medical expenses 
must exceed five percent or $634.00.  See 68 Fed. Reg. 5,342 
(Feb. 3, 2003).  

In his July 2003 claim, the veteran reported a monthly income 
from the Social Security Administration of $813.00 (including 
a deduction for Medicare) for him and $411.00 for his spouse.  
He also reported that his spouse received approximately 
$5,000.00 of annual earned income from her employment.  The 
total annualized income for his family was $19,688.00.  The 
veteran also reported monthly unreimbursed health insurance 
expenses of $326.00 and $122.00.  The annualized expenses 
were $5,376.00.  After subtracting unreimbursed medical 
expenses, the veteran's annual family income was $14,312.00.  
No change in income or expenses was thereafter reported.  As 
the annualized family income exceeds the annual pension rate, 
entitlement to a nonservice-connected pension is not 
warranted.  

The veteran stated in his September 2004 notice of 
disagreement that he was not receiving a monthly VA 
disability payment that he had listed on his claim.  However, 
the Board did not take this source of income into account in 
the calculation of annual income.  

Regrettably, the weight of the credible evidence demonstrates 
that the veteran meets the requirements for military service 
and age but that his annualized income exceeded the annual 
pension rate.  Therefore, payment of a nonservice-connected 
pension is not warranted.   As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

However, the veteran is advised that he should resubmit a 
claim for pension if his family income is reduced or if he 
incurs additional deductible expenses.  


ORDER

Service connection for bilateral knee arthritis is denied. 

Payment of a nonservice-connected pension is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


